Citation Nr: 1333124	
Decision Date: 10/22/13    Archive Date: 10/24/13	

DOCKET NO.  07-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, bipolar disorder, and a psychotic disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 26, 1969 to November 12, 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of May and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in September 2009, August 2011, and August 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Upon review of this case, it is unclear whether, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for chronic tinnitus.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to whether all of the Veteran's VA treatment records are at this time a part of his claims folder.

In that regard, a review of the Veteran's claims file discloses that the most recent VA record currently on file consists of a December 2012 VA addendum to a VA psychiatric examination dated in October 2011.  Significantly, during the course of that addendum opinion, the examiner indicated that, since the date of the October 2011 VA psychiatric examination, no additional VA medical appointments or records had been added to the Veteran's file.  However, in a Supplemental Statement of the Case dated in July 2013, it was indicated that a portion of the evidence reviewed consisted of electronic records from the VA Medical Center in Richmond, Virginia, covering the period from September 2005 "to July 2013."  Significantly, and as noted above, the most recent VA record currently contained the Veteran's file consists of the aforementioned December 2012 addendum to a VA psychiatric examination conducted in October 2011.  Under the circumstances, there remains some question as to whether there exist additional pertinent VA medical records which are not at this time included in the Veteran's claims folder.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or private records, to include both treatment records and examination reports, dated subsequent to October 2011, the date of the aforementioned VA psychiatric examination, and specifically including any and all VA records up to and including July 2013, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  If and only if the aforementioned records are obtained, the Veteran's entire claims folder should be furnished to the same VA examiner who conducted the October 2011 VA psychiatric examination and provided the December 2012 addendum opinion to that examination, or other appropriate VA examiner should that examiner prove unavailable.  Following a review of the Veteran's entire claims folder (including the aforementioned additional records), the examiner should once again offer an opinion as to whether the Veteran currently suffers from an acquired psychiatric disorder (as opposed to a personality disorder), and if so, whether that psychiatric disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed.

3.  Should a review of additional VA records prove necessary, the RO/AMC should ensure that the review in question is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder, bipolar disorder, and a psychotic disorder).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



